DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application has been transferred to Primary examiner Quang Nguyen, Ph.D. in Art Unit 1633.
Claims 2-17 are pending in the present application.
Applicant’s election of Group II, drawn to a method of treating a subject in need of treatment using a therapeutically effective amount of a viral vector of the present application, in the reply filed on 01/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants also elected the following species:  (a) donepezil as an additional drug; (b) intraventricular as a route of administration.  It is noting that Applicants failed to elect a single species of a viral vector recited in claim 7 as required by the Restriction Requirement dated 11/17/2020 (page 4).
Accordingly, claims 2-8 were withdrawn from further considerations because they are directed to a non-elected invention.  Claims 14-15 were also withdrawn from further consideration because they are directed to non-elected species.
Therefore, claims 9-13 and 16-17 are examined on the merits herein with the above elected species.

Priority

	Upon review of the specifications of the above 15/808,075, 15/187,349, 14/239,728, PCT/US2012/052629 and provisional applications, and comparison with the specification of the present application it is determined that claims 9-13 and 16-17 are only entitled at best to the effective filing date 10/07/2011 of the provisional application 61/544,855.  This is because there is no written support in the provisional application 61/529,675 for the specific concept of using any therapeutically effective amount of a recombinant viral vector comprising: a) a first nucleic acid sequence encoding a Nueraminidase 1 (NEU1) polypeptide, and b) a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide to treat a subject in need of treatment, wherein the viral vector is an AAV vector, an adenoviral vector, a retroviral vector, a lentiviral vector, a herpes viral vector, a parvoviral vector, a pox viral vector, oa an alphavirus vector.

Claim Objections
Claim 9 is objected to because it is dependent on non-elected claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A.	A method of ameliorating dementia associated with Alzheimer’s disease in a human subject comprising intracranial or intraventricular administering to said human subject a therapeutically effective amount of a recombinant viral vector comprising: i. a first nucleic acid sequence encoding a Neuraminidase 1 (NEU1) polypeptide, and ii. a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide as recited in claim 7 or a pharmaceutical composition thereof;
B.	A method of reducing amyloid levels in a mammalian subject comprising intracranial or intraventricular administering to said mammalian subject a therapeutically effective amount of a recombinant viral vector comprising: i. a first nucleic acid sequence encoding a Neuraminidase 1 (NEU1) polypeptide, and ii. a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide as recited in claim 7 or a pharmaceutical composition thereof;
ameliorating symptoms associated with Galactosialidosis or Sialidosis in a mammalian subject comprising intracranial or intraventricular administering to said mammalian subject a therapeutically effective amount of a recombinant viral vector comprising: i. a first nucleic acid sequence encoding a Neuraminidase 1 (NEU1) polypeptide, and ii. a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide as recited in claim 7 or a pharmaceutical composition thereof; and
D.	A method of reducing chemotherapeutic drug resistance and invasiveness of a tumor in a mammalian subject comprising directly administering to the tumor in said mammalian subject a therapeutically effective amount of a recombinant viral vector comprising: i. a first nucleic acid sequence encoding a Neuraminidase 1 (NEU1) polypeptide, and ii. a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide as recited in claim 7 or a pharmaceutical composition thereof;
does not reasonably provide enablement for a method of treating any subject in need of any treatment comprising administering via any route of delivery a therapeutically effective amount of a recombinant viral vector of claim 7 as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
The instant claims encompass a method of treating any subject (e.g., a mammalian subject and/or a non-mammalian subject such as a worm, a bird, a fly, a fish and a frog; see page 8, line 22 continues to line 1 on page 9)  in need of any treatment, not necessarily limited to treating cancer, reducing amyloid levels, treating dementia associated with Alzheimer’s disease and/or treating Galactosialidosis or Sialidosis, said method comprises administering to the subject via any route of delivery (e.g., oral, pulmonary, topical, intravenous, intramuscular, intradermal, subcutaneous, intraperitoneal, intraventricular and intracranial among others) a therapeutically effective amount of a viral vector comprising: a) a first nucleic acid sequence encoding a Neuraminidase 1 (NEU1) polypeptide, and b) a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide, wherein the viral vector is an AAV vector, an adenoviral vector, a retroviral vector, a lentiviral vector, a herpes viral vector, a parvovirus vector, a pox virus vector, or an alphavirus vector.  It is also noting that the term “treating” encompasses to cure, alleviate or ameliorate the condition or symptoms of a disease/disorder (page 28, lines 14-24). 

2.  	The state and the unpredictability of the prior art 
At about the effective filing date of the present application (10/07/2011), NEU1 has been linked to two neurodegenerative lysosomal storage disorders: sialidosis and galactosialidosis and an inverse relationship between NEU1 expression and cancer cell metastatic ability has been disclosed, but virtually nothing was known about using a recombinant viral vector encoding a Neurominidase 1 (NEU1) polypeptide and a Protective Protein/Cathepsin A (PPCA) polypeptide to treat a subject having a dementia associated with Alzheimer’s disease, as evidenced at least by the teachings of Dodge et al (US 8,796,236), D’Azzo et al (US 7,241,442; IDS), Miyagi et al (Glycobiology 22:880-896, 2012), Zhou et al (Genes & Development 9:2623-2634, 1995), de Geest et al (Human Molecular Genetics 11:1455-1464, 2002) and Annunziata et al (Nature Communications 4:2734; doi:10.1038/ncomms3734, 12 pages, 2013; IDS).  Even in 2017, Walker et al (Trends Mol. Med. 23:534-545, 2017) still stated “Like many humans, nonhuman primates deposit copious misfolded Aβ in the brain as they age.  Nevertheless, the complete behavioral and pathogenic phenotype of Alzheimer’s disease (AD), including Aβ plaques, neurofibrillary (tau) tangles, and dementia, has not yet been identified in a nonhuman species” (Abstract) and “Establishing why aged nonhuman primates with abundant cerebral Aβ deposition are protected from tauopathy and dementia could reveal new molecular pathways for the prevention and treatment of AD in humans” (Box 1 on page 536).  Additionally, at about the effective filing date of the present application (10/07/2011), in a review on current approaches and future directions of gene therapy in Alzheimer’s disease Stepanichev (Neurochemical J. 5:159-168, 2011) stated clearly and explicitly “Vector delivery to the brain is the main problem for the development of drugs for noninvasive therapy.  First of all, the penetration of vectors into the brain is limited by the brain-blood barrier.  At the present stage, there are two general methods for the delivery of genetic material into the brain: direct injection of a viral vector or in vivo approach and ex vivo transduction of special cells, which can be transplanted into the brain of a recipient” (page 160, left col., third paragraph), and “The development and application of treatment strategies based on principles of gene therapy for AD is an interesting problem because there are no approaches to the treatment of this disease that improve cognitive functions and considerably delay the progress of pathological processes” (page 161, left col., first paragraph).  
3.  	The amount of direction or guidance provided  
Apart from disclosing that NEU1 functions as a tumor suppressor by restraining lysosomal exocytosis in cancer cells to preclude development of a drug resistance and invasive phenotype, and performing stereotactic injection of an adeno-associated virus encoding both human NEU1 and PPCA polypeptides into the hippocampal region of 5XFAD mice that resulted in 44% reduction in the number of amyloid plaques in treated mice compared to control mice (Examples 1-5, particularly page 86, last paragraph); the specification fails to provide sufficient guidance for an ordinary skilled artisan on how to treat a subject in need of any treatment using a therapeutically effective amount of a recombinant viral vector encoding a NEU1 polypeptide and a PPCA polypeptide as claimed broadly.  The instant specification fails to provide any guidance for a skilled artisan on how to cure (an embodiment of treating) dementia associated with Alzheimer’s disease in a human subject, let alone in any subject as encompassed a worm, a bird, a fly, a fish and a frog.  Particularly, even about 6 years after the effective filing date of the present application  Walker et al still noted that despite nonhuman primates deposit copious misfolded Aβ in the brain as they age, the complete behavioral and pathogenic phenotype of Alzheimer’s disease (AD), including Aβ plaques, neurofibrillary (tau) tangles, and dementia, has not yet been identified in a nonhuman species.  Moreover, Miyagi et al noted that mammalian sialidases are involved in various cellular functions, including lysosomal catabolism, whereas microbial sialidases appear to play roles limited to nutrition and pathogenesis (Abstract).  Thus, it is also unclear whether heterologous expression of NEU1 would mediate similar therapeutic effects in a non-mammalian subject as those attained in a mammalian subject.  Furthermore, the instant specification also fails to provide an ordinary skilled artisan on how to overcome the brain-blood barrier such that an effective amount of a recombinant viral vector of the present application can be delivered to targeted cells/regions in the brain, such as the hippocampal region to attain the desired therapeutic effects (e.g., reducing number of amyloid plaques, ameliorating dementia symptoms or alleviating symptoms of Galactosialidosis or Sialidosis).   As already noted vector delivery to the brain is the main problem for the development of drugs for noninvasive therapy since the penetration of vectors into the brain is limited by the brain-blood barrier.  There is no evidence of record indicating or suggesting that a therapeutically effective amount of a recombinant viral vector could be delivered successfully to targeted cells/regions in a brain of a subject via any route of delivery such as via topical application, pulmonary or oral delivery, or parenteral administration such as via intravenous, intramuscular, interdermal or subcutaneous injections to treat a subject with dementia associated with Alzheimer’s disease, a subject with Galactosialidosis or Sialidosis, or a subject with a brain tumor.  Since the prior art at the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state of the prior art discussed above, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant method as claimed broadly.
The physiological art is already recognized as unpredictable (MPEP 2164.03).  As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant gene therapy art to attain the desired therapeutic effects, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9, 13 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Dodge et al (US 8,796,236).
The instant claims are directed to a method of treating a subject in need of treatment comprising administering to the subject a therapeutically effective amount of a viral vector comprising: a) a first nucleic acid sequence encoding a Neuraminidase 1 (NEU1) polypeptide, and b) a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide, wherein the viral vector is at least an AAV vector, an adenoviral vector, a retroviral vector, a lentiviral vector or a herpes viral vector.
a recombinant neurotrophic viral vector containing a transgene to the mammalian subject’s brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that include Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1 and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector (Abstract; col. 3, lines 38-67; col. 6, lines 56-60; col. 7, lines 64-67; col. 8, lines 48 continues to line 2 on col. 9; col. 10, lines 6-52; and Table 1).  Dodge et al also disclosed that a therapeutically effective amount of a transgene can be incorporated into a pharmaceutical composition in a pharmaceutical carrier such as sterile water, alcohol, fats and waxes (col. 9, line 42 continues to line 5 of col. 10; col. 5, line 66 continues to line 55 on col. 6).
Accordingly, the teachings of Dodge et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Alternatively, claims 9, 13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodge et al (US 8,796,236) in view of D’Azzo et al (US 7,241,442; IDS).

Dodge et al already taught a method for ameliorate symptoms of a lysosomal storage disease in a mammalian subject (e.g., a human subject) comprising administering a recombinant neurotrophic viral vector containing a transgene to the mammalian subject’s brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that include Protective protein/cathepsin A (PPCA) and alpha-Neuramidase/Neuraminidase 1 (NEU 1) and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector (Abstract; col. 3, lines 38-67; col. 6, lines 56-60; col. 7, lines 64-67; col. 8, lines 48 continues to line 2 on col. 9; col. 10, lines 6-52; and Table 1).  Dodge et al also disclosed that a therapeutically effective amount of a transgene can be incorporated into a pharmaceutical composition in a pharmaceutical carrier such as sterile water, alcohol, fats and waxes (col. 9, line 42 continues to line 5 of col. 10; col. 5, line 66 continues to line 55 on col. 6).
Dodge et al did not teach explicitly a method to ameliorate symptoms of galactosidosialidosis in a mammalian subject (e.g., a human subject) comprising intraventricularly administering to said subject a recombinant neurotrophic viral vector (e.g., AAV vector) comprising a first nucleic acid sequence encoding a NEU1 polypeptide 
At the effective filing date of the present application, D’Azzo et al already taught using Protective Protein/Cathepsin A, neuraminidase and/or beta-galactosidase to treat a mammalian subject suffering from Galactosialidosis (Abstract; particularly col. 10, lines 37-54; Table 1 on col. 3; and Example 1).  D’Azzo et al also stated explicitly “With respect to Galactosialidosis, treatment with both PPCA and neuraminidase is preferred over treatment with PPCA alone based on experimental results showing that neuraminidase activity in PPCA deficient macrophages treated with a mix of baculovirus expressed neuraminidase and PPCA was ten-fold higher than in PPCA deficient macrophages treated with PPCA alone” (col. 10, lines 48-54) and “Their clinical symptoms are similar to those of sialidosis patients and have been mainly attributed to the secondary deficiency of neur.  The dependence of neur to PPCA for intracellular targeting and activation underscores the need for therapeutic modalities that would supply the patients with both enzymes” (col. 13, lines 52-58).
Accordingly, at the effective filing date of the present application it would have been obvious for an ordinary skilled artisan to modify the teachings of Dodge et al by also using a recombinant neurotrophic viral vector (e.g., AAV vector) comprising a first nucleic acid sequence encoding a NEU1 polypeptide and a second nucleic acid sequence encoding a PPCA polypeptide to ameliorate symptoms of galactosidosialidosis in a mammalian 
An ordinary skilled artisan would have been motivated to carry out the above modification because D’Azzo et al already taught that with respect to Galactosialidosis, treatment with both PPCA and neuraminidase is preferred over treatment with PPCA alone based on experimental results showing that neuraminidase activity in PPCA deficient macrophages treated with a mix of baculovirus expressed neuraminidase and PPCA was ten-fold higher than in PPCA deficient macrophages treated with PPCA alone; and the clinical symptoms of Galactosialidosis have been mainly attributed to the secondary deficiency of neur.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Dodge et al and D’Azzo et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 9-13 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,399,791 in view of Dodge et al (US 8,796,236). 
 The claims of the present application differ from claims 1-14 of U.S. Patent No. 9,399,791 in reciting specifically that a viral vector comprising: a) a first nucleic acid sequence encoding a NEU 1 polypeptide, and b) a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide, wherein at least a viral vector is an AAV vector, an adenoviral vector, a retroviral vector, a lentiviral vector or a herpes viral vector; and the administration is intraventricular administration.
At the effective filing date of the present application (10/07/2011), Dodge et al already taught using a recombinant neurotrophic viral vector comprising a transgene to a mammalian subject’s brain, including human brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that include Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1 and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector (Abstract; col. 3, lines 38-67; col. 6, lines 56-60; col. 7, lines 64-67; col. 8, lines 48 continues to line 2 on col. 9; col. 10, lines 6-52; and Table 1).
Accordingly, it would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to modify a method of treating dementia associated with Alzheimer’s disease in a human subject in claims 1-14 of US Patent No. 9,399,791 by also selecting at least a recombinant AAV vector for delivering both a NEU1 polypeptide and a PPCA polypeptide to treat said human subject via a composition comprising a Protective Protein/Cathepsin A (PPCA) polypeptide”, “a recombinant viral vector comprising a nucleotide sequence of SEQ ID NO: 1” and “a recombinant viral vector comprising a nucleotide sequence of SEQ ID NO: 3”, respectively.  Additionally, claims of U.S. Patent No. 9,399,791 also encompass a method of treating dementia associated with Alzheimer’s disease in a human subject comprising multiple administrations.
An ordinary skilled artisan would have been motivated to carry out the above modification because Dodge et al already taught successfully using a recombinant neurotrophic viral vector comprising a transgene to a mammalian subject’s brain, including human brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that includes Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1 and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector.


Claims 9-13 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,533,208 in view of Dodge et al (US 8,796,236). 
 The claims of the present application differ from claims 1-16 of U.S. Patent No. 10,533,208 in reciting specifically that a viral vector comprising: a) a first nucleic acid sequence encoding a NEU 1 polypeptide, and b) a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide; and the administration is intraventricular administration.
At the effective filing date of the present application (10/07/2011), Dodge et al already taught using a recombinant neurotrophic viral vector comprising a transgene to a mammalian subject’s brain, including human brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that include Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1 and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector (Abstract; col. 3, lines 38-67; col. 6, lines 56-60; col. 7, lines 64-67; col. 8, lines 48 continues to line 2 on col. 9; col. 10, lines 6-52; and Table 1).
Accordingly, it would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to modify a method of treating dementia associated with Alzheimer’s disease in a human subject in claims 1-16 of US Patent No. 10,533,208 by also using at least a recombinant AAV vector for delivering both a NEU1 polypeptide and a PPCA polypeptide to treat said human subject via intraventricular administration, in light of the teachings of Dodge et al as set forth above with a reasonable expectation of success.  Please noting the open language of the term “comprising” in both claims 1 and 5 of U.S. Patent No. 10,533,208 which recite “a composition comprising a recombinant viral vector encoding a Protective Protein/Cathepsin A (PPCA) polypeptide” and “a composition comprising a recombinant viral vector encoding a Neuraminidase 1 (NEU1) polypeptide”, respectively.  Additionally, claims of U.S. Patent No. 10,533,208 also encompass a method of treating multiple administrations.
An ordinary skilled artisan would have been motivated to carry out the above modification because Dodge et al already taught successfully using a recombinant neurotrophic viral vector comprising a transgene to a mammalian subject’s brain, including human brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that includes Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1.


Claims 9-13 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,840,727 in view of Dodge et al (US 8,796,236) and Hobden (US 2007/0293538). 
 The claims of the present application differ from claims 1-12 of U.S. Patent No. 9,840,727 in reciting specifically that a viral vector comprising: a) a first nucleic acid sequence encoding a NEU 1 polypeptide, and b) a second nucleic acid sequence encoding a Protective Protein/Cathepsin A (PPCA) polypeptide, wherein at least a viral vector is an AAV vector, an adenoviral vector, a retroviral vector, a lentiviral vector or a herpes viral vector; and the administration is intraventricular administration with further administering one or more additional drugs such as donepezil, galantamine, memantine, rivastigmine and tacrine to treat dementia associated with Alzheimer’s disease.
a recombinant neurotrophic viral vector comprising a transgene to a mammalian subject’s brain, including human brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that include Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1 and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector (Abstract; col. 3, lines 38-67; col. 6, lines 56-60; col. 7, lines 64-67; col. 8, lines 48 continues to line 2 on col. 9; col. 10, lines 6-52; and Table 1).
Additionally, Hobden already taught  using acetylcholine esterase inhibitors such as donepezil, tacrine, rivastigmine and galantamine as well as NMDA antagonists such as  memantine, adamantine, amantadine as additional drugs in combination therapy strategies for treating neurodegenerative disorders such as Alzheimer’s disease, mild cognitive impairment (MCI) and dementia (Abstract; and particularly paragraph [0070]).
Accordingly, it would have been obvious for an ordinary skilled artisan at the effective filing date of the present application to modify a method of reducing amyloid levels in a human subject in claims 1-12 of US Patent No. 9,840,727 by also selecting at least a recombinant AAV vector for delivering both a NEU1 polypeptide and a PPCA polypeptide to treat said human subject via intraventricular administration, as well as further administering useful drugs such as donepezil, tacrine, galantamine, rivastigmine and memantine to treat dementia associated with Alzheimer’s in said human subject, in light of the teachings of Dodge et al  and Hobden as set forth above with a reasonable expectation of success.  Please noting the open language of the term “comprising” in both comprising a nucleotide sequence of SEQ ID NO: 3” and “a recombinant viral vector comprising a nucleotide sequence of SEQ ID NO: 1”, respectively.  Additionally, claims of U.S. Patent No. 9,840,727 also encompass a method of reducing amyloid levels in a human subject comprising multiple administrations.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Dodge et al already taught successfully using a recombinant neurotrophic viral vector comprising a transgene to a mammalian subject’s brain, including human brain via intraventricular delivery, wherein the transgene encodes one or more enzymes that includes Protective protein/cathepsin A and alpha-Neuramidase/Neuraminidase 1 and wherein the neurotrophic viral vector is an AAV vector, a herpes simplex viral vector or a lentiviral vector.  Additionally, Hobden already taught using acetylcholine esterase inhibitors such as donepezil, tacrine, rivastigmine and galantamine as well as NMDA antagonists such as  memantine, adamantine, amantadine as additional drugs in combination therapy strategies for treating neurodegenerative disorders such as Alzheimer’s disease, mild cognitive impairment (MCI) and dementia.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schulz, may be reached at (571) 272-0763.
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633